The defendant was tried and convicted in the county court of Shelby county of the offense of petit larceny. The cause was tried by the court without a jury, and from a judgment of conviction the defendant appeals. The only error complained of was the judgment of the court on the evidence. We have carefully considered the evidence, as shown by the bill of exceptions, and, from the evidence, we cannot say the court was in error. There is no error in the record, and the judgment of the lower court is affirmed. Affirmed.